Exhibit 10.2

AMENDMENT NO. 1

TO THE

NORTHWEST AIRLINES CORPORATION

2007 STOCK INCENTIVE PLAN

(Effective as of June 28, 2007)


THIS AMENDMENT NO. 1 TO THE NORTHWEST AIRLINES CORPORATION 2007 STOCK INCENTIVE
PLAN (THE “AMENDMENT”) IS HEREBY ADOPTED AND APPROVED BY THE BOARD OF DIRECTORS
OF NORTHWEST AIRLINES CORPORATION (THE “COMPANY”) AS OF THE DATE SET FORTH
ABOVE.

1.             Amendment of 2007 Stock Incentive Plan.  Section 2.1(q) of the
Northwest Airlines Corporation 2007 Stock Incentive Plan (the “Plan”) is hereby
deleted in its entirety and replaced with the following:


“(Q) “PARTICIPANT” MEANS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY AND
ANY ELIGIBLE EMPLOYEE SELECTED BY THE COMMITTEE TO RECEIVE AN AWARD UNDER THE
PLAN.”

2.             Definitions. Except as otherwise defined in this Amendment,
capitalized terms used but not defined herein shall have the meanings given them
in the Plan.

3.             General.  References to the “Plan” contained in the Plan shall
mean the Plan as amended by this Amendment.  Except as herein provided, the Plan
shall remain unchanged and in full force and effect.

Adopted by the Board of Directors on June 28, 2007

 


--------------------------------------------------------------------------------